                                 Case 1:18-mc-00320-KPF Document 26 Filed 03/31/20 Page 1 of 2



                                     March 31, 2020
1156 15th Street NW, Suite 1020
Washington, DC 20005
(202) 795-9300 | www.rcfp.org        The Honorable Katherine Polk Failla
Bruce D. Brown, Executive Director
                                     United States District Judge
STEERING COMMITTEE                   U.S. District Court, Southern District of New York
STEPHEN J. ADLER
Reuters                              40 Foley Square
J. SCOTT APPLEWHITE
The Associated Press                 New York, NY 10007
WOLF BLITZER
CNN
DAVID BOARDMAN                       VIA ECF
Temple University
MASSIMO CALABRESI
Time Magazine
MANNY GARCIA
                                     Re:    In re Application of the Reporters Committee for Freedom of the Press to
ProPublica                                  Unseal Certain Search Warrant Applications and Related Judicial
EMILIO GARCIA-RUIZ
The Washington Post                         Documents, 18-MC-320 (KPF)
JOSH GERSTEIN
Politico
ALEX GIBNEY
Jigsaw Productions
                                     Dear Judge Failla,
SUSAN GOLDBERG
National Geographic
JAMES GRIMALDI                               Petitioner Reporters Committee for Freedom of the Press (“Reporters
The Wall Street Journal
LAURA HANDMAN
                                     Committee”) and the U.S. Attorney’s Office for the Southern District of New
Davis Wright Tremaine
DIEGO IBARGÜEN
                                     York (“USAO”) write in response to the Court’s orders dated January 10, 2019,
Hearst                               June 18, 2019, August 6, 2019, and January 30, 2020 (Docket Nos. 19, 21, 23,
KAREN KAISER
The Associated Press                 25), directing the submission of a joint status letter regarding the above-captioned
DAVID LAUTER
Los Angeles Times
                                     case.
DAHLIA LITHWICK
Slate
MARGARET LOW                                 Since the last status update to the Court, the Reporters Committee and the
WBUR
JANE MAYER
                                     USAO met as planned with representatives of the Office of the Clerk of the Court
The New Yorker                       for the Southern District of New York (the “Clerk’s Office”) on March 2, 2020.
COLLEEN MCCAIN NELSON
The McClatchy Company                The meeting was productive and helped inform the ongoing discussions between
MAGGIE MULVIHILL
Boston University                    the USAO and the Reporters Committee, specifically as they relate to proposed
JAMES NEFF
The Philadelphia Inquirer
                                     prospective changes to the filing and docketing of magistrate judge (“MJ”) matters
NORMAN PEARLSTINE                    in the Southern District of New York to resolve the pending litigation.
The Los Angeles Times
CAROL ROSENBERG
The New York Times
THOMAS C. RUBIN
                                            Since that meeting, the USAO has informed the Reporters Committee that,
Quinn Emmanuel                       without prejudice to the USAO’s right to oppose the validity of the Reporters
CHARLIE SAVAGE
The New York Times                   Committee’s underlying petition in this litigation, it has no objection to public
BEN SMITH
The New York Times                   docketing of the following information related to certain sealed filings (while the
JENNIFER SONDAG
Bloomberg News
                                     underlying filings remain sealed) in MJ matters:
ADAM SYMSON
The E.W. Scripps Company
PIERRE THOMAS                               (1) docket/case number;
ABC News
SAUNDRA TORRY
Freelance
                                            (2) the date of filing (e.g., the date the initial application was filed and the
VICKIE WALTON-JAMES                         date any renewal was filed);
NPR
JUDY WOODRUFF
PBS/The NewsHour                            (3) the type of matter; specifically, whether it is a Rule 41/traditional
SENIOR ADVISORS
                                            search warrant, SCA search warrant, Section 2703(d), pen register/trap and
CHIP BOK                                    trace, or nondisclosure order matter (multiple options to be reflected if
Creators Syndicate
TONY MAURO                                  more than one applies);
National Law Journal, ret.
ANDREA MITCHELL
NBC News
PAUL STEIGER
ProPublica



Affiliations appear only
for purposes of identification
         Case 1:18-mc-00320-KPF Document 26 Filed 03/31/20 Page 2 of 2



       (4) the type of target; specifically, whether it is an email account, social media account,
       electronic device, cloud storage account, server, geo-location information or physical
       location (multiple options to be reflected if more than one applies); and
       (5) the name of the magistrate judge ruling on the filing and/or renewal (if feasible).

       It is the understanding of the USAO and the Reporters Committee that the Clerk’s Office
has met with District stakeholders and has obtained preliminary support for the above proposal.

       The Reporters Committee believes that implementation of a real-time docketing system
for MJ matters in this District, as outlined above, would be an important and necessary step
toward increased transparency. The Reporters Committee and the USAO are continuing to meet
and confer in an effort to reach a final resolution of this matter, and anticipate being able to
provide a further update to the Court by June 1, 2020.

        Accordingly, the Reporters Committee respectfully requests that the stay in this case be
extended until June 1, 2020. The Reporters Committee and the USAO will provide a further
status update to the Court no later than June 1, 2020.


                                                     Respectfully submitted,


                                                     /s/ Katie Townsend
                                                     Katie Townsend
                                                     Counsel for the Reporters Committee

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney

                                              by:    /s/ Janis Echenberg
                                                     Janis Echenberg / Anna Skotko
                                                     Assistant United States Attorneys
                                                     (212) 637-2597 / 1591
